Citation Nr: 1201165	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-39 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for lumbar spondylosis.

2.  Entitlement to an initial compensable disability evaluation for cervicothoracic spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from April 1980 to April 1983, August 1986 to August 1989, November 1997 to July 1998, and April 2003 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas, which, in pertinent part, granted service connection for lumbar spondylosis and cervicothoracic spondylosis and assigned noncompensable disability evaluations for each.  

The Board notes that in the same rating determination, the RO also granted service connection for carpal tunnel syndrome of the left arm and assigned a noncompensable disability evaluation.  While the Veteran filed a notice of disagreement with the assigned disability evaluation and a statement of the case was issued, the Veteran did not perfect his appeal for this issue citing only the lumbar and cervicothoracic spine disorders in his substantive appeal.  While the Veteran's local representative addressed the carpal tunnel syndrome issue in his January 2009 written argument, it is not properly before the Board and will not be addressed in this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

With regard to the issue of higher evaluations for the Veteran's service-connected cervicothoracic and lumbar spine spondylosis, the Board notes that the Veteran was last afforded a VA examination in April 2007.  

Subsequent to the April 2007 VA examination, the Veteran, in numerous statements, including his December 2008 substantive appeal, has indicated that the symptomatology associated with both disorders had increased in severity, to include neurological manifestations.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA examination to determine the extent of the current cervicothoracic and lumbar spondylosis disorders is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination of the spine to assess the current orthopedic and neurological manifestations (if any) of his cervicothoracic and lumbar spine disabilities.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should note such review. 

The examiner should report the Veteran's ranges of cervical, thoracic, and lumbar spine motion in degrees and note the presence or absence of ankylosis of the spine. 

The examiner should determine whether the cervicothoracic and/or lumbar spine disabilities are manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups. 

The examiner should report whether intervertebral disc disease has required periods of doctor prescribed bed rest in the last 12 months and, if so, the frequency and duration of such periods. 

The examiner should also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete. 

2.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

